Appeal, by permission of this court, from an order of the Family Court, Kings County, dated July 16, 1969, *574which modified and otherwise continued a prior order of protection dated March 21, 1969. Order reversed, on the law and the facts, without costs, and ease remitted to the Family Court for an immediate hearing as to the custody of the children, a new determination, and further proceedings as required. The record indicates that the order of July 16, 1969 in effect continued the order of March 21, 1969, which had given custody of the children of the parties to respondent, Warren Parker. The order of March 21, 1969 was an improvident exercise of discretion. No meaningful hearing was held as to the custody of the children; and the Family Court improperly failed to accord a hearing when a request therefor was made by appellant after she and her attorney appeared at the court, soon after the determination was made in the absence of appellant. The custody of children is a serious matter and should be promptly decided. Here it appears that there has been delay by the court which cannot be justified or countenanced, particularly in the light of the writ of habeas corpus obtained by the appellant in May, 1969, which habeas corpus proceeding has not been heard by the Family Court. No further delay should be allowed by the court and an immediate and plenary hearing should be held. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.